Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 03/17/2017.
This action is in response to amendments and/or remarks filed on 07/13/2021. In the amendments filed on 07/13/2021, claims 1, 11 and 19 had been amended. In addition, claims 2, 8, 13, 16, 18 and 20-45 have been cancelled. New claims 46-51 have been introduced. Currently, Claims 1, 3-7, 9-12, 14-15, 17, 19 and 46-51 are pending and have been examined. 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Applicant’s Representative, Imseon Song (Registration No. 76000), to Examiner on 09/08/2021. 
The application has been amended as follows. Note that only claims 47 and 49-51 have been amended. 
-1/2 of the set voltage.
49. (Currently Amended) The neuromorphic device of claim 48, wherein the single positive voltage of the reset signal is [[(+)3/2]] +3/2 of the set voltage. 
50. (Currently Amended) The neuromorphic device of claim 11, 
wherein the single negative voltage of the set signal is lower than a voltage of each of pre-synaptic neuron output signals by at least the set voltage, 
wherein the single negative voltage of the set signal is [[(-)1/2]] -1/2 of the set voltage,
wherein the single positive voltage of the reset signal is higher than a voltage of each of pre-synaptic neuron output signals by at least the set voltage, and
wherein the single positive voltage of the reset signal is [[(+)3/2]] +3/2 of the set voltage. 
51. (Currently Amended) The neuromorphic device of claim 19, 
wherein the single negative voltage of the set signal is lower than a voltage of each of pre-synaptic neuron output signals by at least the set voltage, 
wherein the single negative voltage of the set signal is [[(-)1/2]] -1/2 of the set voltage,
wherein the single positive voltage of the reset signal is higher than the voltage of each of the pre-synaptic neuron output signals by at least the set voltage, and
wherein the single positive voltage of the reset signal is [[(+)3/2]] +3/2 of the set voltage.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-7, 9-12, 14-15, 17, 19 and 46-51 are considered allowable since when reading the claims in light of the 

From independent claims 1, 11 and 19:
wherein the correction signal generator selectively generates, as the correction signal, one of a set signal, a maintenance signal, and a reset signal according to the error value, 
wherein when the error value corresponds to a set mode, the correction signal is the set signal having a single negative voltage for a predetermined time period, 
wherein when the error value corresponds to a maintenance mode, the correction signal is the maintenance signal having a zero voltage, and 
wherein when the error value corresponds to a reset mode, the correction signal is the reset signal having a single positive voltage for the predetermined time period, the single positive voltage being higher than a set voltage that is a positive voltage.

The closest prior art of record, Nishitani et al. (“Supervised Learning Using Spike-Timing Dependent Plasticity of Memristive Synapses”) discloses a simplified supervised spiking neural network (SNN) learning model suitable for hardware implementation using a three-terminal ferroelectric memristor with a brain-like learning function as synapse devices for spike-timing-dependent synaptic plasticity learning.

Demin et al. (Hardware elementary perceptron based on polyaniline memristive devices) discloses an iterative procedure of error correction based learning algorithm based on the error value to apply potentiation or depression pulses of determined duration to the active inputs.

Wu et al. (US 2015/0170025 A1) discloses a programming signal generator which generates programming signals (based on the error detector output) to adjust the resistance states of the memristors in the crossbars as a correction signal generator. 

KATAEVA al. (US 2017/0017879 A1) discloses correction signals based on complimentary signals (non-inverted and inverted) by an inverting gate, and correcting the conductance value of memristors during training by calculating a desired conductance change for the memristive device based on the sensed input voltage and the sensed error voltage with a training rule.

However, none of the references discloses in detail 

“wherein the correction signal generator selectively generates, as the correction signal, one of a set signal, a maintenance signal, and a reset signal according to the error value, 
wherein when the error value corresponds to a set mode, the correction signal is the set signal having a single negative voltage for a predetermined time period, 
wherein when the error value corresponds to a maintenance mode, the correction signal is the maintenance signal having a zero voltage, and 
wherein when the error value corresponds to a reset mode, the correction signal is the reset signal having a single positive voltage for the predetermined time period, the single positive voltage being higher than a set voltage that is a positive voltage.”

as in the claims for the purpose of generating an error value based on the post-synaptic neuron output signal, generating a correction signal, by the correction signal generator, based .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7, 9-12, 14-15, 17, 19 and 46-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126